[Cite as State v. Sewell, 2020-Ohio-972.]

                                      IN THE COURT OF APPEALS

                             TWELFTH APPELLATE DISTRICT OF OHIO

                                            WARREN COUNTY


 STATE OF OHIO,                                 :

        Appellee,                               :       CASE NO. CA2019-10-117

                                                :             DECISION
     - vs -                                                    3/16/2020
                                                :

 JEREMY B. SEWELL,                              :

        Appellant.                              :



   CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                        Case No. 18CR34575


David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520
Justice Drive, Lebanon, Ohio 45036, for appellee

John J. Helbling, 6539 Harrison Avenue, Box 124, Cincinnati, Ohio 45247, for appellant



        Per Curiam.

        {¶1}     This cause came on to be considered upon a notice of appeal filed by

appellant, Jeremy B. Sewell, the transcript of the docket and journal entries, the

transcript of proceedings and original papers from the Warren County Court of

Common Pleas, and upon the brief filed by appellant's counsel.

        {¶2}     Appellant's counsel has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review

of the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be
                                                               Warren CA2019-10-117

predicated; (2) lists one potential error "that might arguably support the appeal,"

Anders, at 744, 87 S.Ct. at 1400; (3) requests that this court review the record

independently to determine whether the proceedings are free from prejudicial error and

without infringement of appellant's constitutional rights; (4) requests permission to

withdraw as counsel for appellant on the basis that the appeal is wholly frivolous; and

(5) certifies that a copy of both the brief and motion to withdraw have been served upon

appellant.

       {¶3}   Having allowed appellant sufficient time to respond, and no response

having been received, we have accordingly examined the record and find no error

prejudicial to appellant's rights in the proceedings in the trial court. The motion of

counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.


       HENDRICKSON, P.J., S. POWELL and RINGLAND, JJ., concur.




                                            -2-